ADVANCED PHOTONIX, INC.2925 BoardwalkAnn Arbor, Michigan 48104 Tel (734) 864-5600Fax (734) 998-3474 ROBIN RISSER March 12, 2010 VIA EDGAR Gary Todd, Accounting ReviewerDivision of Corporation FinanceSecurities and Exchange Commissiontreet, N.E.Washington, D.C. 20549 Re: Advanced Photonix, Inc. Form 10-K for the Fiscal Year Ended March 31, 2009, Filed June 29, 2009 Form 10-Q for the Quarterly Period Ended December 25, 2009 File No. 1-11056 Dear Mr. Todd: We acknowledge receipt of the Securities and Exchange Commission’s comment letter dated March 4, 2010, File Number 1-11056. We are in the process of drafting our response and anticipate filing it by March 31, 2010. Sincerely, /s/ Robin Risserof ADVANCED PHOTONIX, INC. Cc: Kristin LochheadBrian CascioAcct. Branch Chief
